 


110 HRES 1074 EH: Honoring the 60th anniversary of the commencement of the carving of the Crazy Horse Memorial.
U.S. House of Representatives
2008-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1074 
In the House of Representatives, U. S.,

May 21, 2008
 
RESOLUTION 
Honoring the 60th anniversary of the commencement of the carving of the Crazy Horse Memorial. 
 
 
Whereas sculptor Korczak Ziolkowski, who never received any formal art training but nonetheless won 1st place for sculpture at the New York World’s Fair in 1939, came to the Black Hills of South Dakota as an assistant to Gutzon Borglum to help carve Mount Rushmore; 
Whereas Lakota Chief Henry Standing Bear contacted Korczak Ziolkowski in 1939 to encourage him to create another mountain memorial, saying in his letter of invitation: My fellow chiefs and I would like the white man to know the red man has great heroes, too; 
Whereas Crazy Horse was remembered by his people as a fierce warrior and visionary leader who was committed to preserving the traditional Lakota way of life; 
Whereas Korczak Ziolkowski was inspired to honor the culture, tradition, and living heritage of North American Indians, and thus designed a metaphoric tribute to the spirit of Crazy Horse and his people; 
Whereas Korczak Ziolkowski was dedicated as well to helping his country preserve freedom, enlisted in the Army, and was wounded in 1944 at Omaha Beach; 
Whereas Korczak Ziolkowski returned to South Dakota after World War II in order to find a suitable mountain to carve in order to honor Crazy Horse and his people; 
Whereas Korczak Ziolkowski and Chief Standing Bear dedicated the Crazy Horse Memorial on June 3, 1948; 
Whereas Korczak Ziolkowski worked until his death in 1982, and his wife, Ruth, and their family have dedicated their lives to carving the mountain and continuing the mission of the Crazy Horse Memorial; 
Whereas there is no way to predict when the mountain carving will be completed, owing to the uncertainty of weather, the availability of funding, and the challenges of mountain engineering; 
Whereas, when completed, the Crazy Horse mountain carving will be the largest carving in the world, at 641 feet long by 563 feet high; 
Whereas Korczak Ziolkowski’s parting words to his wife were, You must work on the mountain—but go slowly so you do it right; 
Whereas the Ziolkowski family and the Crazy Horse Memorial Foundation have continued to do it right, and have proceeded without government financial support, and remain dedicated to making steady progress on the Memorial’s humanitarian goals; and 
Whereas the Crazy Horse Memorial will celebrate the 60th anniversary of the dedication of the mountain carving on June 3, 2008: Now, therefore, be it 
 
That the House of Representatives, on the 60th anniversary of the commencement of the mountain carving of the Crazy Horse Memorial, honors sculptor Korczak Ziolkowski, the Ziolkowski family, and the Crazy Horse Memorial Foundation for their dedication to honoring the culture, tradition, and living heritage of North American Indians and the spirit of Crazy Horse and his people. 
 
Lorraine C. Miller,Clerk.
